DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on March 28, 2022.  These drawings are approved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (Pub Num 2014/0060884) in view of Gang et al (Pat Num 5,675,883, herein referred to as Gang).  Patel discloses a power cable (Fig 1) comprising a water blocking layer made of copper alloy that exhibits superior corrosion resistance, fatigue strength, tensile strength, electrical conductivity, thermal conductivity, and workability during usage in subsea cables (Paragraph 24).  Specifically, with respect to claim 1, Patel discloses a power cable (1, Fig 1) comprising an electric conductor (2), an electric insulating material (3) enclosing the electric conductor (2), and an inner sheathing (4) enclosing the electric insulating material (3) enclosing the electric conductor (2), wherein the inner sheathing (4) is made of a CuNi alloy (Paragraph 28-30).   With respect to claim 2, Patel discloses that the power cable (1) further comprises an over-sheath (6-8) encompassing the inner sheathing (4). With respect to claim 3, Patel discloses that the  CuNi alloy of the inner sheathing (4) has a composition of from 0.8 to 30 weight% Ni, from 0.1 to 1.5 weight Fe, and from 0.1 to 1.5 weight% Mn, based on the total mass of the alloy, and the rest being Cu and unavoidable impurities (Paragraph 91).   With respect to claims 4 & 6, Patel discloses that the inner sheathing (4) has a thickness, determined as the shortest distance between an inner and an outer surface of the inner sheathing (4), in the range of from 0.01 to 1 mm (i.e. 0.3-5mm, Paragraph 52).  
	While Patel teaches that the inner sheathing made by made of CuNi alloys, Patel doesn’t necessarily disclose the CuNi alloy being CuNiSi alloy, wherein  the CuNiSi alloy containing 0.1 to 2 weight% Si (claim 1), nor the inner sheathing has a thickness, determined as the shortest distance between an inner and an outer surface of the inner sheathing, in the range of from 0.01 to 0.25 mm (claim 7), nor the inner sheathing has a thickness, determined as the shortest distance between an inner and an outer surface of the inner sheathing, in the range of from 0.01 to 0.10 mm (claim 8), nor the inner sheathing has a thickness, determined as the shortest distance between an inner and an outer surface of the inner sheathing, in the range of from 0.01 to 0.05 mm (claim 9), nor the inner sheathing has a thickness, determined as the shortest distance between an inner and an outer surface of the inner sheathing, in the range of from 0.02 to 0.05 mm (claim 10).
	Gang teaches a known conductive material in the electrical art (Col 1, lines 5-10), wherein the conductive material may be CuNiSi alloy for usage as a pressure englazable casing, which has a very high elastic limit, enjoys good conductivity, both electrical and thermal, and cold deformability (Col 1, lines 43-47).  Specifically, with respect to claim 1, Gang teaches that the copper alloy material is CuNiSi, wherein the CuNiSi comprising 2.6 to 4.5 weight% Ni, from 0.8 to 1.3 weight% Si, 0.1 to 1.5 weight% Fe and the rest being Cu and unavoidable impurities (Col 2, lines 27-30).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the power cable of Patel to comprise the CuNi alloy to be made of a known CuNiSi alloy configuration as taught by Gang because Gang teaches that such an alloy is a known conductive material in the electrical art (Col 1, lines 5-10), wherein the conductive material may be CuNiSi alloy for usage as a pressure englazable casing, which has a very high elastic limit, enjoys good conductivity, both electrical and thermal, and cold deformability (Col 1, lines 43-47) and since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.	
	With respect to claims 7-10, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the inner sheathing has a thickness, determined as the shortest distance between an inner and an outer surface of the inner sheathing, in the range of from 0.01 to 0.25 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed March 28, 2022, have been fully considered but they are not persuasive. Specifically, the applicant argues the following
A)	One of ordinary skill in the art has no reason to combine the teaching  of 			Gang with the teachings of Patel. 
With respect to argument A, the examiner respectfully traverses.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Patel discloses a power cable (Fig 1) comprising a water blocking layer made of copper alloy that exhibits superior corrosion resistance, fatigue strength, tensile strength, electrical conductivity, thermal conductivity, and workability during usage in subsea cables (Paragraph 24).  While Patel teaches that the inner sheathing made by made of CuNi alloys, Patel doesn’t necessarily disclose the CuNi alloy being CuNiSi alloy, wherein  the CuNiSi alloy containing 0.1 to 2 weight% Si (claim 1).  Gang teaches a known conductive material in the electrical art (Col 1, lines 5-10), wherein the conductive material may be CuNiSi alloy for usage as a pressure englazable casing, which has a very high elastic limit, enjoys good conductivity, both electrical and thermal, and cold deformability (Col 1, lines 43-47).  Based on the teaching of Gang, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the power cable of Patel to comprise the CuNi alloy to be made of a known CuNiSi alloy configuration as taught by Gang because Gang teaches that such an alloy is a known conductive material in the electrical art (Col 1, lines 5-10), wherein the conductive material may be CuNiSi alloy for usage as a pressure englazable casing, which has a very high elastic limit, enjoys good conductivity, both electrical and thermal, and cold deformability (Col 1, lines 43-47) and since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
July 2, 2022